Exhibit 10.5

SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT, dated as of July 27, 2012 made by HD SUPPLY HOLDINGS,
LLC, a Delaware limited liability company (the “Additional Pledgor”), in favor
of BANK OF AMERICA, N.A., as collateral agent and administrative agent (in such
capacity, the “Collateral Agent”) for the banks and other financial institutions
(the “Lenders”) from time to time parties to the Credit Agreement referred to
below and the other Secured Parties (as defined below). All capitalized terms
not defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement referred to below, or if not defined therein, in the Credit
Agreement.

W I T N E S S E T H :

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as administrative agent and collateral agent, the Lenders and
certain other persons are parties to a Credit Agreement, dated as of April 12,
2012 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of April 12, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the benefit of the Secured Parties (as
defined in the Guarantee and Collateral Agreement);

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Borrower; and

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become a Pledgor under the Guarantee and
Collateral Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Pledgor, as provided in subsection 9.15
of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under the
Guarantee and Collateral Agreement with respect to the shares of Capital Stock
of each Subsidiary of the Borrower listed in Annex 1-A hereto, as an Issuer
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedule 2 to the Guarantee and Collateral Agreement,
and such Schedule 2 is hereby amended and modified to include such information.

2. GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

HD SUPPLY HOLDINGS, LLC By:  

/s/ Katherine A. Boelte

  Name: Katherine Boelte   Title: VP, Treasurer

 

Acknowledged and Agreed to as

of the date hereof by:

 

BANK OF AMERICA, N.A.,

as Collateral Agent and Administrative Agent

By:  

/s/ Darleen R Parmelee

  Name: Darleen R Parmelee   Title: Assistant Vice President

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Supplemental Agreement

Supplement to

Guarantee and Collateral Agreement

Schedule 2

Pledged Stock

 

Pledgor

 

Issuer

 

Class of Stock or Interests

  Par
Value     Certificate
No(s).   Number of
Shares or
Interests
Pledged     % of All
Issued
Capital
or Other
Equity
Interests
of Issuer
Pledged  

HD Supply Holdings, LLC

  Varsity AP Holding Corporation   Common   $ .01      n/a     100,000,000     
  100 %    GCP Amerifile Coinvest Inc.   Common   $ .001      n/a     1,000     
  100 %    Varsity AP Holdings LLC   Membership Interests     n/a      n/a    
13,797,000        27 % 

 

A-1